United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                             September 6, 2007
                   FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 05-50127
                             Conference Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ANTONIO GOMEZ-DIAZ

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 3:02-CR-28-3


Before DeMOSS, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Court-appointed counsel for Antonio Gomez-Diaz (Gomez) has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Gomez has been deported and has not filed a response to
counsel’s motion. Our independent review of the record and counsel’s brief
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 05-50127

herein, and the APPEAL IS DISMISSED in part as frivolous, see 5TH CIR.
R. 42.2, and in part as moot.




                                     2